--------------------------------------------------------------------------------

Exhibit 10.3
 
VIRNETX HOLDING CORPORATION
 
2007 STOCK PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the VirnetX Holding
Corporation 2007 Stock Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Award Agreement (the “Award Agreement”).
 
I.             NOTICE OF RESTRICTED STOCK UNIT GRANT
 
Participant Name:
 
Address:
 
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:
 
Grant Number
   
Date of Grant
   
Vesting Commencement Date
   
Number of Restricted Stock Units
   

 
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or as otherwise set
forth below, the Restricted Stock Units will vest in accordance with the
following schedule:
 
[INSERT VESTING SCHEDULE.]
 
In the event Participant ceases to be in Continuous Service Status for any or no
reason before Participant vests in the Restricted Stock Units, the Restricted
Stock Units and Participant’s right to acquire any Shares hereunder will
immediately terminate.
 
 
 

--------------------------------------------------------------------------------

 


By Participant’s signature and the signature of the representative of VirnetX
Holding Corporation (the “Company”) below, Participant and the Company agree
that this Award of Restricted Stock Units is granted under and governed by the
terms and conditions of the Plan and this Award Agreement, including the Terms
and Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all
of which are made a part of this document.  Participant has reviewed the Plan
and this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and
Award Agreement.  Participant further agrees to notify the Company upon any
change in the residence address indicated below.
 
PARTICIPANT:
 
VIRNETX HOLDING CORPORATION
           
Signature
 
By
           
Print Name
 
Title
     
Address:
                     

 
 
-2-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.           Grant.  The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
under the Plan an Award of Restricted Stock Units, subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
 
2.           Company’s Obligation to Pay.  Each Restricted Stock Unit represents
the right to receive a Share on the date it vests.  Unless and until the
Restricted Stock Units will have vested in the manner set forth in Section 3,
Participant will have no right to payment of any such Restricted Stock
Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Any Restricted
Stock Units that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any applicable tax withholding
obligations as set forth in Section 7.  Subject to the provisions of Section 4,
such vested Restricted Stock Units will be paid in Shares as soon as practicable
after vesting, but in each such case within the period ending no later than the
date that is two and one-half (2½) months from the end of the Company’s tax year
that includes the vesting date.
 
3.           Vesting Schedule.  Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Award Agreement will vest
in accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been in Continuous Service Status from the Date of Grant until the date such
vesting occurs.
 
4.           Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time, subject to the
terms of the Plan.  If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination of Continuous Service Status (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination of
Continuous Service Status and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to Participant on or within the six (6) month period following
Participant’s termination of Continuous Service Status, then the payment of such
accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination of
Continuous Service Status, unless the Participant dies following his or her
termination of Continuous Service Status, in which case, the Restricted Stock
Units will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death.  It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.           Forfeiture upon Termination of Continuous Service
Status.  Notwithstanding any contrary provision of this Award Agreement, the
balance of the Restricted Stock Units that have not vested as of the time of
Participant’s termination of Continuous Service Status for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.
 
6.           Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
7.           Withholding of Taxes.  Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. Notwithstanding any contrary provision of this Award
Agreement, the default handling for withholding of taxes shall be that the
Company shall reduce the number of Shares otherwise deliverable to Participant
in such amount equal to the minimum amount required to be withheld.  If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.
 
8.           Rights as Shareholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
 
-4-

--------------------------------------------------------------------------------

 
 
9.           No Guarantee of Continued Service Status.  PARTICIPANT ACKNOWLEDGES
AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING IN CONTINUOUS SERVICE
STATUS AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT IN CONTINUOUS
SERVICE STATUS FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP IN CONTINUOUS SERVICE STATUS AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
10.         Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company, in care of
Stock Administration at VirnetX Holding Corporation, at P.O. Box 439, Zephyr
Cove, NV 89448, or at such other address as the Company may hereafter designate
in writing.
 
11.         Grant is Not Transferable.  Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.
 
12.         Binding Agreement.  Subject to the limitation on the transferability
of this grant contained herein, this Award Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
 
13.         Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
 
 
-5-

--------------------------------------------------------------------------------

 
 
14.         Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
 
15.         Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.
 
16.         Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
17.         Captions.  Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
 
18.         Agreement Severable.  In the event that any provision in this
Award Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
 
19.         Modifications to the Agreement.  This Award Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Award Agreement, the Company reserves the right to revise this Award Agreement
as it deems necessary or advisable, in its sole discretion and without the
consent of Participant, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to this Award of Restricted Stock Units.
 
 
-6-

--------------------------------------------------------------------------------

 
 
20.         Amendment, Suspension or Termination of the Plan.  By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
21.         Governing Law.  This Agreement will be governed by the laws of the
State of Nevada, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this
Restricted Stock Unit or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Nevada, and agree that such
litigation will be conducted in the state courts of Nevada, or the federal
courts for the United States for the District of Nevada, and no other courts,
where this Restricted Stock Unit is made and/or to be performed.
 
 
-7-

--------------------------------------------------------------------------------